ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Bath Iron Works Corporation                  )        ASBCA No. 59265
                                             )
Under Contract No. N00024-06-C-2303          )

APPEARANCE FOR THE APPELLANT:                         D. Joe Smith, Esq.
                                                       Jenner & Block LLP
                                                       Washington, DC

APPEARANCES FOR THE GOVERNMENT:                       Ronald J. Borro, Esq.
                                                       Navy Chief Trial Attorney
                                                      Stephanie Cates-Harman, Esq.
                                                       Assistant Director

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 13 December 2016
                                                        ~                     /
                                                  <- ~/' . ~-- /-
                                                  h
                                              /~~ ~Lg(/9~< ---
                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59265, Appeal of Bath Iron Works
Corporation, rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals